         CASE 0:20-cr-00104-NEB-TNL Doc. 33 Filed 07/05/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                        Criminal Case No. CR 20-104 (NEB/TNL)

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
vs.                                        )    MOTION TO DISMISS INDICTMENT
                                           )    FOR FAILURE TO STATE OFFENSE
MATTHEW LEE RUPERT,                        )
                                           )
                     Defendant.            )


       PLEASE TAKE NOTICE that Defendant Matthew Lee Rupert, through

undersigned counsel, hereby moves the Court for an Order dismissing the Indictment

against him on the grounds that the counts charged in the Indictment fail are not

supported by sufficient factual allegations to state certain offenses against Mr. Rupert.

An indictment adequately states an offense if "it contains all of the essential elements of

the offense charged, fairly informs the defendant of the charges against which he must

defend, and alleges sufficient information to allow a defendant to plead a conviction or

acquittal as a bar to a subsequent prosecution." United States v. Hirsch, 360 F.3d 860, 863

(8th Cir.2004); United States v. Sewell, 513 F.3d 820, 821 (8th Cir. 2008).

       Count 1 of the Indictment charges Mr. Rupert with "Civil Disorder" in violation of

18 U.S.C. § 231(a)(3) which as alleged in the Indictment, consists specifically of

              acts to obstruct, impede, and interfere with any law enforcement officer
              lawfully engaged in the lawful performance of official duties incident to
              and during the commission of a civil disorder, which in any way and degree
              obstructed, delayed, and adversely affected commerce and the movement of
         CASE 0:20-cr-00104-NEB-TNL Doc. 33 Filed 07/05/20 Page 2 of 3




              any article and commodity in commerce and the conduct and performance
              of any federally protected function.

(Doc. 12 at 4). The Indictment, however, fails to set forth any factual allegations to

indicate how Mr. Rupert interfered with any law enforcement officers performing official

duties, or how he obstructed commerce, the movement of any article and commodity in

commerce and the performance of any federally protected function. The factual

allegations in the Indictment accuse Mr. Rupert of discussing explosives, making hostile

statements about police, and discussion about vandalizing a liquor store and a Sprint

Store. There is no allegations about any encounter of any sort with any law enforcement

officer, specific articles of commerce or any federally protected functions. The charge of

Civil Disorder simply does not apply to the conduct that the Indictment alleges. It must

therefore be dismissed.

       Count 3 of the Indictment charges Mr. Rupert with "Arson" in violation of 18

U.S.C. § 844(i), alleging that he "maliciously damage by means of fire, the Sprint Store

located at 3009 Nicollet Avenue, Minneapolis." The Indictment alleges that Mr. Rupert

discusses lighting a fire at the store, but fails to allege that he actually caused any damage.

The allegations are therefore insufficient to enable Mr. Rupert to enter a plea because the




                                              2
         CASE 0:20-cr-00104-NEB-TNL Doc. 33 Filed 07/05/20 Page 3 of 3




basis for the offense cannot be determined.


Dated: July 5, 2020                               LAW OFFICE OF JORDAN S. KUSHNER


                                                      By s/Jordan S. Kushner
                                                        Jordan S. Kushner, ID 219307
                                                        Attorney for Defendant
                                                        431 South 7th Street, Suite 2446
                                                        Minneapolis, Minnesota 55415
                                                        (612) 288-0545




                                              3
